Citation Nr: 9913365	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Basic Eligibility for Department of Veterans Affairs (VA) 
Loan Benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 2, 1978 to 
October 17, 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from determinations, dated in August 1996 
and September 1996, of the VA, Indianapolis, Indiana, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant served on active duty from October 2, 1978 
to October 17, 1978.  

2.  The appellant was administratively discharged from 
service because of a personality disorder which was 
classified as schizoid personality.  

3.  The evidence does not show that the appellant was 
discharged or released because of a service-connected 
disability and the service records do not show that at the 
time of separation from service, the appellant had a service-
connected disability which would have warranted a discharge 
for disability.   

4.  The appellant is not in receipt of service connection for 
any disorder. 


CONCLUSION OF LAW

The basic requirements for entitlement to VA loan guaranty 
benefits have not been met.  38 U.S.C.A. §§ 101, 3702(a)(2), 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.315(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's DD Form 214 indicates that she served on 
active duty from October 2, 1978 to October 17, 1978.  Her 
character of service was honorable.  

Service medical records show that upon enlistment examination 
in August 1978, the psychiatric examination was normal.  
Examination of the heart was normal.  

An October 1978 report of medical history reveals that the 
appellant was medically cleared for separation.  The examiner 
noted that he had reviewed the appellant's statements in the 
history and found that the appellant had not experienced a 
significant illness or injury since induction.

An October 11, 1978 Recommendation for Administrative 
Separation report indicates that the appellant received a 
mental health evaluation.  It was recommended that the 
appellant be administratively separated from service.  The 
report indicated that the appellant was sufficiently free 
from mental illness, defect, or derangement to both 
distinguish right from wrong and to adhere to the right.  She 
was considered responsible for her actions and could 
participate in her own defense.  The appellant did not have 
any condition which would warrant separation from service 
under the provisions of AFM 35-4.  However, there was 
evidence of a character or behavior disorder which was best 
classified as schizoid personality.  

The report indicated that this behavior pattern was 
characterized by the appellant's shyness, oversensitivity, 
seclusiveness, avoidance of close or competitive 
relationships, and often eccentricity.  It was noted that 
since being in basic training, the appellant had not been 
able to adjust to the stress of training or adjust to the 
concept of teamwork.  The appellant frequently engaged in 
daydreaming, had an inability to express normal feelings of 
aggression or anger, was chronically immature for an 
individual of 20 years of age, had very little self-
confidence or self-esteem, was very idealistic in her 
approach to problem-solving, and was prone to use poor 
judgment.  The report indicated that it was doubtful that the 
appellant could be trained at that time and any further 
attempt to train her would be futile.  The recommendation was 
immediate removal from training and administrative separation 
from service at the discretion of the commander.


Criteria 

The provisions of 38 C.F.R. § 3.315 (b) indicate that if a 
veteran of World War II, the Korean conflict, or the Vietnam 
era had less than 90 days of service, or if a veteran who 
served after July 25, 1947, and prior to June 27, 1950, or 
after January 31, 1955, and prior to August 5, 1964, or after 
May 7, 1975, has less than 181 days of service on active duty 
as defined in §§ 36.4301  and 36.4501, eligibility of the 
veteran for a loan under 38 U.S.C. Chapter 37 requires a 
determination that the veteran was discharged or released 
because of a service-connected disability or that the 
official service department records show that he or she had 
at the time of separation from service a service-connected 
disability which in medical judgment would have warranted a 
discharge for disability.  38 C.F.R. § 3.315(b) (1998).  
These determinations are subject to the presumption of 
incurrence under § 3.304(b).  Id.  

Determinations based on World War II, Korean conflict and 
Vietnam era service are also subject to the presumption of 
aggravation under § 3.306(b) while determination based on 
service on or after February 1, 1955, and before August 5, 
1964, or after May 7, 1975, are subject to the presumption of 
aggravation under § 3.306(a) and (c).  Id.  The provisions of 
this paragraph are also applicable, regardless of length of 
service, in determining eligibility to the maximum period of 
entitlement based on discharge or release for a service-
connected disability.  Id.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 




The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) and (c) (1998).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in § 3.310(a) of this chapter, disability resulting 
from them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (1998).  

Analysis

In the instant case, the appellant's DD Form 214 shows that 
she served on active duty from October 2, 1978 to October 17, 
1978.  The appellant had only 16 days of active service and 
such service was after May 7, 1975.  Consequently, the Board 
finds that the appellant does not satisfy the 181 day 
requirement set forth in 38 C.F.R. § 3.315(b).  

The Board also finds that the evidence does not show that the 
appellant was discharged or released because of a service-
connected disability and the official service department 
records do not show that the appellant had, at the time of 
separation from service, a service-connected disability which 
in medical judgment would have warranted a discharge for 
disability.  

The evidence of record shows that the appellant was 
administratively discharged in October 1978 due to a schizoid 
personality disorder.  As noted above, a personality disorder 
is not considered a disease or disability for compensation 
purposes.  See 38 C.F.R. §§ 3.303; 4.127.  The October 1978 
Recommendation for Administrative Separation report reveals 
that the appellant did not have any condition which would 
warrant separation from service under the provisions of AFM 
35-4.  The service records do not show that the appellant had 
a pre-existing disorder which was aggravated during service.  
At the present time, service connection is not in effect for 
any disabilities.  

The appellant contends that she had a nervous condition and a 
heart disability at the time of discharge.  However, the 
service records do not support her contentions.  

The service records indicate that the appellant was free from 
mental illness, defect, or derangement upon separation.  The 
October 1978 report of medical history indicates that the 
appellant was cleared medically for discharge.  The examiner 
noted that the appellant had not experienced a significant 
illness or injury since induction. 

Accordingly, the Board concludes that the appellant does not 
meet the basic requirements as set forth in 38 C.F.R. 
§ 3.315(b), and she is not eligible for VA home loan guaranty 
benefits as a matter of law.  In a case such as this one, 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, since the appellant does not 
meet the basic criteria for VA loan benefits, her claim must 
be denied.


ORDER

Basic eligibility for VA home loan guaranty benefits is not 
established.  The appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

